 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Se es SS eo ee Se eS See xX
UNITED STATES OF AMERICA,
- against - ORDER
LENA LASHER 12 Cr. 868 (NRB)
a/k/a Lena Congtang, 17 Civ. 5925 (NRB)
Defendant.
ee ee ol xX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Court has reviewed its Memoranda and Orders of April 8,
2019 (ECF No. 4221) and October 21, 2019 (ECF No. 484) (‘“M&0Os”),
and the underlying motions filed by Lasher (ECF Nos. 408, 409,
410, 411 and 475). Because Lasher has not made a substantial
showing of the denial of a constitutional right in those motions,
a certificate of appealability will not issue as to those MéOs.
Bee £25 UWis-€. § 2253 (¢). Pursuant to 28 UsS.c. § 1915(a)(3), at
is hereby certified that any appeal from the M&O0s would not be
taken in good faith.

SO ORDERED.

Dated: New York, New York

December a 2019 f . ’
C
tte Aah

NAOMI RETCE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 

: The ECF entry numbers cited herein refer to the numbers in 12 Cr. 868

docket.

 
 

A copy of the foregoing Order has been sent via FedEx on this date
to the following:

Lena Lasher
16 Patton Street
High Bridge, NJ 08829

 

 
